            Case 3:20-cv-05789-JCC Document 8 Filed 09/02/20 Page 1 of 3



 1                                                   THE HONORABLE JOHN C. COUGHENOUR

 2
 3
 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHING TON
 8                                           AT TACOMA

 9   No

10   PORTOFOLYMPIA,                                       IN ADMIRALTY

11                          Plaintiff,                    Case No. 3:20-cv-05789-JCC

12   V.                                                   DECLARATION OF SUBSTITUTE
                                                          CUSTODIAN
13   M/V THE DREAM f/k/a EVERGREEN
     STATE and JONES GLOBAL
14   INVESTMENT LLC,

15                          Defendants.

16
              Buck Fowler declares as follows under the penalty of perjury of the laws of the
17
     United States:
18
              1.       I am the managing member of Marine Lenders Services, LLC, with offices at
19
     5350 30th Avenue NW, Seattle, Washington. I have experience as a vessel owner, operator,
20
     and broker, and I have served as the U.S. Marshal's substitute custodian for many vessels
21
     under arrest in this District.
22
              2.       I have read Local Admiralty Rule 135 pertaining to the custody of property
23
     and am familiar with its provisions.
24
              3.       I am not a party and have no interest in the outcome of this action.
25
              4.       I am familiar with the M/V THE DREAM (IMO 8836132), described in the
26
                                                                              SCHWABE, WILLIAMSON & WYATI, PC .
      DECLARATION OF SUBSTITUTE CUSTODIAN: CASE                                         Attorneys at Law
                                                                                   1420 5th Avenue, Suite 3400
      NO. 3:20-CV-05789-JCC - 1                                                      Seattle, WA 98101-4010
                                                                                    Telephone 206-622-1 711

     PDX\ 136699\256189\MJHE\28645291.1
             Case 3:20-cv-05789-JCC Document 8 Filed 09/02/20 Page 2 of 3



 1   Verified Complaint (Docket # 1), at least to the extent of her size, type, construction material,

 2   and general usage. I attest that Marine Lenders can provide adequate supervision for, and

 3   can safely keep the Vessel in place of the U.S. Marshal during the pendency of this action

 4   and until further order of the Court. Marine Lenders would exercise due care to preserve and

 5   protect the Vessel during custodianship.

 6             5.        Marine Lenders agrees to provide all services necessary for the proper

 7   custody and safekeeping of the Vessel during the substitute custodianship.

 8             6.        I have access to adequate facilities and supervision for and can safely keep the

 9   Vessel in place of the United States Marshal during the pendency of suit and until further

10   Order of the Court.

11             7.        I will provide legal liability insurance and perform the normal and customary

12   custodial services for the Vessel, including attending mooring lines, bilge pumping as

13   necessary, and providing locks, security, and guarding during the custodianship at a charge

14   of $90 per day for the first 30 days. An additional fee of $642 per month will be charged for

15   substitute custodian legal liability insurance. For the arrest, consulting, and making an

16   inventory of the Vessel, Marine Lenders Services, LLC will bill $240 per hour. I will charge

17   moorage at the rate currently charged at its present location. The total charge for said

18   services will be less than those charged by the United States Marshal for providing such

19   services through professional keepers.

20             8.        I will provide these services and keep the Vessel secured at her current

21   location at the Port of Olympia unless I determine that the Vessel should be moved in order

22   to safeguard and protect the Vessel, or minimize expenses and/or maximize the sale price of

23   the Vessel. In the event the Vessel needs to be moved, I will notify the U.S . Marshal' s office

24   prior to movement and when it has been secured.

25             5.        I am a beneficiary of a Marine General Insurance Policy issued by Great

26   American (Policy No. CLl 932503366) with limits of $2,000,000 for damage sustained by
      DECLARATION OF SUBSTITUTE CUSTODIAN: CASE                       SCHWABE, '1/t~~~~~;~1!wWYATT, PC

      No. 3 .
            ·20-CV-05789-JCC    _ 2                                       1420 5th Avenue, Suite 3400
                                                                            Seattle, WA 98101 -4010
                                                                                    Telephone: 206-622-1711

     POX\ 136699\256189\MJH E\28645 291 . l
             Case 3:20-cv-05789-JCC Document 8 Filed 09/02/20 Page 3 of 3



 1   third parties due to negligence committed during said custody, and I understand that plaintiff

 2   fmiher agrees to hold harmless and indemnify the United States and the United States

 3   Marshal from any and all claims whatsoever arising out of the substitute custodian's

 4   possession and safekeeping.

 5            6.         I agree to accept substitute custodianship of the defendant Vessel, her engines,

 6   machinery, and appurtenances, etc. , in accordance with the order appointing substitute

 7   custodian.

 8            9.         Marine Lenders acknowledges that all outstanding bills and costs/expenses

 9   incidental to the keeping of the Vessel by the substitute custodian will be paid by the

10   Plaintiff. The United States of America, the United States Marshal, their agents, servants,

11   employees, and others for whom they are responsible do not assume any liability or

12   responsibility for any acts of the substitute custodian or any costs incurred incidental to this

13   Court appointed custodianship.

                               _.,.
14

15            Dated this     L~·   day of September, 2020 as Seattle, Washington.

16

17

18

19

20

21

22
23

24

25

26
                                                                               SCHWABE, WILLIAMSON & WYATT, P C
      DECLARATION OF SUBSTITUTE CUSTODIAN: CASE                                         Attorn eys at La.w
                                                                                   1420 5th Avenue, Suite 3400
      NO. 3:20- CV- 05789-JCC - 3                                                    Seattl e, WA 981 01 -4010
                                                                                    Telephone: 206-622-1711

     POX\ 136699\256 189\MJH E\28645291 .1
